t c memo united_states tax_court peter m comensoli petitioner v commissioner of internal revenue respondent docket nos 24712-07l 3859-08l filed date matthew s deperno for petitioner alexandra e nicholaides for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision is whether respondent may proceed to collect from petitioner the unpaid taxes of paradym group llc paradym for the reasons stated herein we find that respondent may proceed by lien and levy findings_of_fact the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in michigan at the time he filed his petition petitioner is a college graduate with a degree in accounting and worked as a revenue_agent for the internal_revenue_service irs for approximately years petitioner and a adonu idahosa mr idahosa formed a joint_venture in called symphony financial services symphony petitioner and mr idahosa shared clients and income and expenses from symphony were divided between them petitioner reported his share of income from symphony on a schedule c profit or loss from business attached to his form_1040 u s individual_income_tax_return tcf leasing inc tcf leasing was incorporated in michigan on date tcf leasing’s original shareholders were petitioner his wife and two children petitioner repeatedly changed tcf leasing’s name over the next years in date petitioner filed a certificate of amendment for tcf leasing changing the corporate name to symphony financial services inc on date petitioner filed another certificate of amendment changing the corporate name and form to back porch workout llc back porch workout petitioner formed paradym in date to operate a temporary and contract employment agency paradym was organized under the laws of the state of michigan and petitioner signed the paradym articles of organization as organizer petitioner filed subsequent annual statements for and labeling himself the managing member and owner respectively petitioner did not file a form_8832 entity classification election for paradym paradym filed a form_941 employer’s quarterly federal tax_return for the fourth quarter ending date but did not pay the tax due respondent assessed the amount shown on the form_941 levy notice on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice for paradym’s unpaid tax respondent issued the levy notice to petitioner on the grounds that because petitioner was the only member of paradym paradym was disregarded for federal_income_tax purposes and petitioner was therefore liable for paradym’s unpaid tax on date petitioner filed a form request for a collection_due_process or equivalent_hearing petitioner argued that the collection action was improper because petitioner was not the sole member of paradym therefore respondent was required to comply with the requirements of section before he could collect the unpaid tax from petitioner on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or upholding respondent’s levy lien notice on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice was for the same tax as the levy notice paradym’s form_941 fourth quarter taxes on date petitioner submitted a request for a collection_due_process cdp hearing in response to the lien notice petitioner’s request in response to the lien notice raised the same argument he had raised in his request in response to the levy notice petitioner argued that the collection action was improper because he was not the sole member of paradym 1unless otherwise indicated all section references are to the internal_revenue_code sec_6672 provides that a person required to collect account for and pay over taxes who willfully fails to do so or who willfully attempts to evade or defeat any such tax shall be liable for a penalty equal to the total amount of tax evaded not collected or not accounted for and paid over sec_6672 and provides that no penalty may be imposed unless the secretary notifies the taxpayer in person or in writing by mail to an address as determined under sec_6212 that the taxpayer shall be subject_to assessment for such penalty and that in- person delivery or mailing of the notice must precede any notice_and_demand for payment of the sec_6672 penalty by at least days therefore respondent was required to comply with the requirements of sec_6672 before he could collect the unpaid tax from petitioner on date respondent issued a notice_of_determination upholding the filing of the tax_lien the notice_of_determination indicates that respondent did not consider the arguments petitioner raised in his request for a cdp hearing because he had raised them in his earlier hearing in response to the levy notice respondent although petitioner did not request it considered whether there were grounds to withdraw the tax_lien finding no grounds for withdrawal respondent upheld the filing of the lien petitioner filed his petition in docket no 24712-07l on date in response to the notice_of_determination upholding respondent’s levy petitioner filed his petition in docket no 3859-08l on date in response to the notice_of_determination upholding respondent’s lien a trial was held on date during a special session of the court in detroit michigan collection procedures opinion sec_6320 provides that the secretary must provide written notice to a taxpayer upon the filing of a lien under sec_6323 sec_6320 provides that a taxpayer may request a hearing with the irs and sec_6320 provides that sec_6330 d other than paragraph b thereof and e shall apply to such hearing sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed lien or levy action may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 sec_6330 grants the court jurisdiction to review the appeals office’s determination to proceed with collection action via levy after the hearing where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not at issue however the court will review the determination of the appeals_office for abuse_of_discretion 114_tc_176 petitioner argued at both the lien and levy hearings that he was not the sole member of paradym and that respondent was required to comply with sec_6672 respondent concedes that petitioner had a right to challenge his liability for the tax in his first cdp hearing in response to the levy notice and concedes that we should apply a de novo standard for our review of the notice_of_determination upholding the levy we agree further respondent does not oppose a de novo standard for our review of the notice_of_determination upholding the lien because the standard of review does not affect the outcome we will review both notices of determination de novo check-the-box_regulations sec_301_7701-1 through proced admin regs check-the-box_regulations provide rules for the classification of business entities for federal tax purposes the check-the-box_regulations provide rules and procedures for taxpayers to choose the tax treatment of their business_entity a business_entity such as a limited_liability_company with two or more members can be classified as either a partnership or a corporation upon formation an entity with two or more members is treated as a partnership unless it elects to be treated as a corporation sec_301_7701-3 proced admin regs a business_entity with only one member can be classified as either a corporation or a disregarded_entity a single-member entity must make an affirmative election on a form_8832 in order to be treated as a corporation separate from its owner if no election is made the single-member entity is disregarded and is treated in the same manner as a sole_proprietorship branch or division of its owner sec_301_7701-3 proced admin regs paradym did not timely file form_8832 electing to be treated as a corporation the parties’ dispute focuses on paradym’s ownership petitioner does not dispute that paradym is liable for the taxes at issue or contend that the taxes have been paid instead petitioner argues that back porch workout owned paradym thus respondent cannot collect from petitioner and must attempt to collect from back porch workout respondent argues that petitioner is the sole member of paradym and that back porch workout does not own any interest in paradym respondent contends that because paradym never filed an election to be treated as a corporation and is therefore disregarded it is proper for respondent to collect the unpaid tax directly from petitioner respondent points to paradym’s articles of organization and various state regulatory filings in which petitioner referred to himself as the organizer or managing member of paradym petitioner does not challenge the validity of the check-the- box regulations in any event this court has previously held those regulations to be valid in this context see med practice solutions llc v commissioner t c ___ cf pierre v commissioner t c ___ ___ ndollar_figure slip op pincite- refusing to apply check-the-box_regulations to disregard an llc for estate and gift_tax purposes the check-the-box_regulations as applied in this context have also been upheld by the court_of_appeals for the sixth circuit the venue for appeal in this case see 484_f3d_372 6th cir for employment_taxes related to wages paid on or after date a disregarded_entity is treated as a corporation for purposes of employment_tax reporting and liability sec_301_7701-2 e proced admin regs see med practice solutions llc v commissioner supra at ___ slip op pincite this amendment does not apply to the instant case we agree with respondent that petitioner was the sole member of paradym because paradym did not elect to be treated as a corporation it is treated as a sole_proprietorship see sec_301_7701-2 proced admin regs petitioner’s argument that back porch workout owned paradym is not credible petitioner formed paradym and he has not offered any evidence to indicate that he transferred any of his membership units in paradym since it was formed since its inception petitioner has held himself out as owner of paradym although petitioner offered a form_1065 u s return of partnership income for paradym for tax_year that document is not credible attached to the form_1065 were two schedules k- partner’s share of income deductions credits etc the first schedule_k-1 was issued to back porch workout and indicated that back porch workout owned a 100-percent ownership_interest in paradym the second schedule_k-1 was issued to anyone with an address listed as none in kalamazoo michigan the purported schedule_k-1 showed a zero-percent ownership_interest in paradym not only was the form_1065 created in after respondent had begun collection proceedings but petitioner testified that the second schedule_k-1 was fabricated because it was the only way to process a partnership return for paradym using petitioner’s and mr idahosa’s tax_return preparation software petitioner formed paradym in and never elected to have it treated as a corporation for federal tax purposes accordingly paradym is disregarded pursuant to sec_301 b ii proced admin regs respondent is authorized to collect paradym’s unpaid tax from petitioner by means of the lien and levy to reflect the foregoing appropriate orders and decisions will be entered
